DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 1, second paragraph, filed 05/16/2022, with respect to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn. 

Allowable Subject Matter

Claims 1 – 31 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the 05/16/2022 filing)

With respect to claim 1 the prior art discloses An imaging device comprising: 
a pixel unit having a plurality of pixels arranged to form a plurality of rows and a plurality of columns; 
a readout unit that divides the pixel unit into a plurality of pixel blocks in accordance with a division pattern, each pixel block including at least two of the plurality of pixels, and combines signals from the at least two of the plurality of pixels included in one pixel block of the plurality of pixel blocks to generate one signal for each of the plurality of pixel blocks.

However, the prior art does not teach or fairly suggest a detection unit that detects a change in signal values between a plurality of signals that are sequentially generated by the readout unit of the one pixel block; 
and a control unit that, in response to the detection unit detecting a change in the signal values, controls the readout unit so as to output a signal individually from each of the plurality of pixels included in at least the one pixel block, 
wherein the control unit controls the readout unit so that the division patterns are different between at least two frames.

With respect to claim 3 the prior art discloses An imaging device comprising: 
a pixel unit having a plurality of pixels arranged to form a plurality of rows and a plurality of columns; 
a readout unit that divides the pixel unit into a plurality of pixel blocks in accordance with a division pattern, each pixel block including at least two of the plurality of pixels, and combines signals from the at least two of the plurality of pixels included in one pixel block of the plurality of pixel blocks to generate one signal for each of the plurality of pixel blocks.

However, the prior art does not teach or fairly suggest a detection unit that detects a change in signal values between a plurality of signals that arc sequentially generated by the readout unit of the one pixel block; 
and a control unit that, in response to the detection unit detecting a change in the signal values, controls the readout unit so as to output a signal individually from each of the plurality of pixels included in at least the one pixel block, 
wherein the control unit controls the readout unit so that, in a frame in which the division pattern includes a first pixel block and a second pixel block, the number of pixels included in the first pixel block and the number of pixels included in the second pixel block are different from each other.

With respect to claim 30 the prior art discloses An imaging device comprising: 
a pixel unit having a plurality of pixels arranged to form a plurality of rows and a plurality of columns; 
a readout unit that divides the pixel unit into a plurality of pixel blocks in accordance with a division pattern, each pixel block including at least two of the plurality of pixels, and combines signals from the at least two of the plurality of pixels included in one pixel block of the plurality of pixel blocks to generate one signal for each of the plurality of pixel blocks.

However, the prior art does not teach or fairly suggest a detection unit that detects a change in signal values between a plurality of signals that are sequentially generated by the readout unit of the one pixel block; 
and a control unit that, in response to the detection unit detecting a change in the signal values, controls the readout unit so as to output a signal individually from each of the plurality of pixels included in at least the one pixel block, 
wherein when the detection unit detects no change in signal values for a predetermined number of frames, the control unit controls the readout unit so as to output signals individually from the plurality of pixels included in at least the one pixel block.

Dependent claims 2, 4 – 29, 31, and 32 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696